Order entered August 28, 2013




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-12-01677-CR

                                 MELVIN CELESTINE, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 2
                                       Dallas County, Texas
                                Trial Court Cause No. F08-61495-I

                                             ORDER
        The Court GRANTS appellant’s August 26, 2013 motion for leave to file supplemental

and reply brief.

        We ORDER the Clerk of the Court to file the supplemental and reply brief tendered as of

the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE